Citation Nr: 0322743	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  93-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
narcolepsy, with cataplexy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
postoperative hypertrophic adenoids, currently evaluated as 
30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to April 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO granted service connection 
for narcolepsy, with cataplexy and assigned a 20 percent 
disability evaluation, and granted service connection for 
post operative hypertrophic adenoids, and assigned a 
noncompensable evaluation, with each rating effective from 
April 9, 1991.  By a rating decision in June 1995, the RO 
increased the evaluation for postoperative hypertrophic 
adenoids to 30 percent, effective from April 9, 1991.

Because the veteran has appealed the original assignment of a 
disability evaluation following the initial grant of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
framing of the issues for appellate consideration is as 
reflected on the first page of this decision in accordance 
with Fenderson.

The issue of entitlement to an increased initial evaluation 
for narcolepsy, with cataplexy, is the subject of the Remand 
following the Order section of this decision.


FINDING OF FACT

In a signed statement received on February 26, 1999, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that he desired to 
withdraw his appeal of the issue of entitlement to an 
increased initial evaluation for postoperative hypertrophic 
adenoids.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


REMAND

Additional evidence has been received in the record 
subsequent to certification of the appeal to the Board.  The 
RO has not had the opportunity to readjudicate the issue on 
appeal, entitlement to an increased initial evaluation for 
narcolepsy, with cataplexy, with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  As the 
RO has not yet initially considered the additional evidence, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
38 U.S.C.A. § 7104(a) (West 2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for narcolepsy with 
cataplexy with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Consideration 
should also be given to whether any 
"staged" rating is warranted.  Fenderson, 
supra.  If the determination of the issue 
on appeal remains adverse to the veteran, 
he should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



